DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Species Fig. 3B in the reply filed on 01/31/2022 is acknowledged.  The traversal is on the ground(s) that search of Fig. 3B would encompasses the species of Fig. 3A.  This is accepted because Fig. 3B was elected in parent application 12/250172 and Fig. 3A was rejoined in the allowance. Fig. 3A was re-prosecuted in 14/625433. Therefore, Species Fig. 2 and Fig. 4 are still mutually exclusive and with search burden.
In case of allowance of instant Application, a terminal disclaimer vs. 12/250172 and 14/625433 will be required.
 The examiner called Applicants’ representative on 02/07/2022, Applicants’ representative confirms that Fig. 3B was elected again.
The requirement is still deemed proper and is therefore made FINAL.
Applicants did not identify claims read into Figs. 3A and 3B, the examiner considers claim 18 is an embodiment of Fig. 4 and should be withdrawn.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species Fig. 4, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/31/2022.
Claim Interpretation
	Applicants’ claim 1, recites various components but lack spatially relationship for most of the components, will be examined inclusive any arrangement of these components. Furthermore, the “an expansion chamber”, in Applicants’ Specification, it is clearly a space, not a solid component.
	The examiner message Applicants’ representation on 02/09/2022 exploring an examiner’s amendment to clarify these spatially relationship. No reply was received.

The “a heater capable of heating the thermal evaporation source to a temperature of between 300° C. and 1,600° C” is interpreted as evaporation temperature at any point between 300° C. and 1,600° C, not limited to capable of a range of temperature between 300° C. and 1,600° C.
The examiner notices Applicants’ Specification “Temperatures are typically in a range from 1000 to 1600° C.; however, the use of high vapor pressure evaporants such as selenium, which would be expected to evaporate at temperature between 300-600° C., is not precluded” (page 9, 2nd complete paragraph) suggests not the range of 300° C. and 1,600° C is applied for any one material.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 10 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites “the tapered bottom conforms to the general sloping shape toward the nozzle”, there is no support of this limitation in Applicants’ Specification.
Claim 13 recites “wherein the nozzle has a circular cross-section”, there is no support of this limitations in Applicants’ Specification. Applicants’ Specification describes “The nozzle 236 may typically be in a range of about 2-6 cm, and more typically about 4 cm” (page 8, lines 13-14) without referring the nozzle being circular or a diameter of about 2-6 cm.

Dependent claim 14 is also rejected under USC 112(a) at least due to dependency to rejected claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-2, 6-7, 11, 15, and 19 are rejected under 35 U.S.C. 102(b) as being anticipated by Bender et al. (US 20070022956, hereafter '956).
‘956 teaches all limitations of:
	Claim 1: An evaporator device for coating substrates, in particular for applying an aluminum layer of OLEDs. To attain high evaporator tube temperatures, such as are required for example for the vaporization of materials with low vapor pressure, the heating system is placed into the interior of the evaporator tube (abstract, the claimed “a thermal evaporation source comprising”):
	 The evaporator tube 19 is also encompassed by a tubular insulating layer 15, which is encompassed by a shielding tube 28. The concentric cylindrical walls 56, 57 following thereon form a cooling space 58 between them (Fig. 1, [0028], any of these layer or the unlabeled layer next to the insulating layer 15 read into the claimed “a manifold body including an expansion chamber”, as the vapor passing through restriction 30-34, etc. will expand)
A cooling tube 93 (Fig. 5, [0055], the opening of the cooling tube 93 is the claimed “a nozzle”),
Beneath the evaporator tube 19 is provided a crucible 8 on which rests the evaporator tube 19 via a taper 48 … The crucible interior 11 is filled with a material to be vaporized ([0026], the claimed “and a general sloping shape toward the nozzle; a crucible configured to contain a volume of evaporant and suspended from a top internal surface of the manifold body within the expansion chamber”), and the evaporator tube 19  with a taper 48 is the claimed “wherein mechanical members suspend the crucible 

    PNG
    media_image1.png
    1010
    755
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Expansion
chamber)][AltContent: textbox (Manifold 
body)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Opening/
nozzle)][AltContent: arrow][AltContent: textbox (Sloping 
shape 
toward 
nozzle)][AltContent: arrow][AltContent: textbox (Mechaniscal 
members 
with orifices)]
















	Claims 6-7: Figs. 1-5 show about twenty-six openings are evenly spaced (the claimed “wherein the at least one restriction orifice comprises three orifices evenly spaced around the circumference of the crucible” of claim 6 and “wherein the at least one restriction orifice comprises eight orifices evenly spaced around the circumference of the crucible”).
	Claim 11: the illustration above shows the claimed “wherein a gap exists between the crucible and the manifold body”.
	Claim 15: as the apparatus is cylindrical, the crucible 8 is cylindrical too, the claimed “wherein the crucible has a circular cross-section”.
	Claim 19: the openings 30-34 etc. are horizontal (the claimed “wherein the nozzle is oriented to direct a vapor flow out of the thermal evaporation source vertically downward, in one or more horizontal directions, or in one or more directions intermediate between horizontal and vertically downward”).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 12 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘956.
‘956 further teaches the limitation of:
Claim 3: When coating OLEDs with metals, where for the evaporation of the metals temperatures of more than 1200o C. must be generated ([0009], last sentence, the claimed “further comprising a heater capable of heating the thermal evaporation source to a temperature of between 300° C. and 1,600° C”, see overlapping range, MPEP 21444.05).

‘956 does not teach the limitations of:
Claim 12: wherein the gap is at least about 2 cm.
Claim 16: wherein the crucible has an internal diameter of about 12 cm.
	Claim 17: wherein the crucible is configured to hold a pool of the evaporant of about 15 cm in depth.

	‘956 discloses the claimed invention except for the size of the gap, crucible diameter, depth of the crucible.  It would have been an obvious matter of design choice to scale the size of the apparatus, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Alternatively, claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘956, as being applied to claim 1 rejection above, in view of Freeman et al. (US 20060155557, hereafter ‘557).
In case Applicants argue that ‘956 does not expressly teaches evenly spaced orifices of claims 6-7.


‘557 is an analogous art in the field of A one time use vapor deposition source is provided to a user from a supplier and includes at least a boat for containing an organic material to be vaporized, a heater for causing vaporization, and an aperture plate to control the distribution of the vapor ([0016]). ‘557 teaches that apertures 245 can be of a uniform size and spacing in the center of the aperture distribution. However, to maintain uniform coating over the entire length of aperture plate 240, it is necessary to adjust the size or spacing, or both (Fig. 4, [0041], 7th sentence).

prima facie case of obviousness. MPEP 2144.07.
Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘956, as being applied to claim 1 rejection above, in view of Yamazaki et al. (US 20040123804, hereafter ‘804).
‘956 is silent on the material for the crucible 8. ‘956 does not teach the limitations of:
Claim 4: wherein the crucible is a formed of boron nitride.
	Claim 5: wherein the crucible is a formed of graphite.

‘804 is an analogous art in the field of Fabrication system and manufacturing method of light emitting device (title), particularly a vapor deposition system of film formation systems … an evaporation source holder (abstract). ‘804 teaches that the container 801 is formed of a material such as … sintered boron nitride (BN)… graphite so as to be capable of withstanding high temperature, high pressure, and low pressure (Fig. 9, [0025], last sentence). 

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have adopted boron nitride or graphite as taught by withstanding high temperature, high pressure, and low pressure, as taught by ‘804 ([0025], last sentence). 
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘956, as being applied to claim 1 rejection above, in view of Wei et al. (US 20050061251, hereafter ‘251).
‘956 does not teach the limitations of:
Claim 8: wherein the manifold body is formed of graphite.

‘251 is an analogous art in the field of vacuum deposition (abstract), particularly by evaporation in crucible ([0020], last sentence). ‘251 teaches that in addition to graphite crucible made of graphite, the discharge chamber can also be made of graphite ([0012], 2nd and 3rd sentences). Note discharge chamber 55 ([0027]) surrounds the crucible 44 (Fig. 2). 

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have adopted the graphite material, as taught by ‘251, as the material surrounding the graphite crucible, as taught by ‘251, to the combined apparatus of ’524 and ‘361, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie.
Claims 4-5 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘956, as being applied to claim 1 rejection above, in view of Goetz et al. (US 20060223020, hereafter ‘020).
‘956 does not teach the limitations of:
Claim 4: wherein the crucible is a formed of boron nitride.
	Claim 5: wherein the crucible is a formed of graphite.
Claim 9: wherein the crucible includes a tapered bottom.

‘020 is an analogous art in the field of Resistance-heated Vaporizer Boat (title). ‘020 teaches that the vaporizer boat 10, being made of homogeneous ceramic material, has a trapezoidal cross section comprising an upper side 1 and a lower side 2 being parallel to each other. The lateral side surfaces 3 are inclined … (Fig. 1, [0032]), additional edging surfaces 12 are provided between the upper side 1 and the lateral side surfaces 3 (Fig. 3, [0035], last sentence), In U.S. Pat. No. 2,996,412 A, vaporizer boats are described with swallow trapezoidal isosceles cross section, being made from a graphite based composite material ([0006]), Resistance-heated ceramic vaporizer boats made of electrically conductive ceramic material for vaporizing metals are … boron nitride ([0002]), for the purpose of a good and stable behavior in operation and can be manufactured at moderate manufacturing costs ([0007]).  

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have adopted the shape of the vaporizer boat/crucible .  
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘956, as being applied to claim 1 rejection above, in view of Witzman et al. (US 20010011524, hereafter ‘524).
‘956 does not teach the limitations of:
Claim 20: wherein the nozzle is configured to produce a vertically downward vapor flow.

‘524 is an analogous art in the field of A linear aperture deposition apparatus and process are provided for coating substrates with sublimed or evaporated coating materials (abstract). ‘524 teaches that FIGS. 9A-9D are schematic cross-sectional views of various alternative embodiments of the invention for directing the vapor stream (horizontally or vertically) and independently controlling the chimney temperature. In FIG. 9A, a chimney 266 is not attached to a crucible 362, but has its vapor inlet end 168 connected to the cavity formed between crucible 362 and a metal heat shield 186. The chimney 266 penetrates metal heat shield 186 and insulating material 188, which form a source box 184, and the containment and cooling vessel (not shown in this figure) at the bottom of the source. This configuration results in a downward flow of source material vapor onto the top of a horizontally disposed substrate 172 ([0097]).

.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘956 and ‘020, as being applied to claim 9 rejection above, further in view of ‘524.
‘020 teaches a tapered bottom of the crucible as discussed above. The combination of ‘956 and ‘020 does not teach the limitations of:
Claim 10: wherein the tapered bottom conforms to the general sloping shape toward the nozzle.

‘524 is an analogous art as discussed above.

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have arranged the tapered bottom of the imported crucible from ‘020 toward the imported downward facing chimney/nozzle imported from ‘524 to ‘956 with a conforming shape, for the purpose of maintaining constant gap between the nozzle and crucible.
Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘956, as being applied to claim 1 rejection above, in view of ‘524 and Schmitt, III. et al. (US 5256205, hereafter ‘205).

Claim 13: wherein the nozzle has a circular cross-section.
	Claim 14: wherein the nozzle has a diameter of between about 2 cm and about 6 cm.

‘524 is analogous arts as discussed above.

‘205 is an analogous art in the field of An apparatus for fabricating thin film materials (abstract) Physical Vapor Deposition (PVD) includes the methods of evaporation (metallizing) (col. 2, lines 22-23). ‘205 teaches that A gas jet apparatus 14 is configured on a port 16 of a wall 18 of the vacuum chamber. The apparatus 14 is comprised of a preferably cylindrical large nozzle 19 with an interior cavity 20 (col. 4, lines 13-16, Fig. 1 shows the large nozzle 19 is facing downward), A small cylindrical nozzle 30 (col. 4, line 33), a large nozzle having a 2.54 cm diameter opening into the vacuum chamber, the small nozzle is usually positioned 2 cm upstream from the exit of the apparatus into the vacuum chamber (col. 6, lines 6-9).

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have re-arranged the vertical substrate 7 of ‘956 to a horizontal substrate and the downward flow of source material as shown in Fig. 9A of ‘524, for the purpose of independent control of the chimney/nozzle temperature, as taught by ‘524 ([0097]). Furthermore, to have adopted a downward facing nozzle having prima facie case of obviousness. MPEP 2144.07. Note this is also an obvious change of size/scale up or down.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20010054384 is cited for crucible 1 with tapered bottom and circular (Figs. 1-2). US 20040139914 is cited for crucible 302 with tapered bottom (Fig. 3A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KEATH T CHEN/Primary Examiner, Art Unit 1716